Citation Nr: 1541420	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to May 1977 and from February 1984 to February 1987.
 
These matters come to the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of these matters is with the RO in Houston, Texas.  

Although the RO reopened the previously denied claims for service connection for a cervical spine disability and a lumbar spine disability in the September 2009 rating decision, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for a lumbar spine disability and a cervical spine disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A December 2007 rating decision denied service connection for lumbar spine and cervical spine disabilities.  The Veteran did not appeal that decision, and that decision is final.
 
2.  The evidence received subsequent to the December 2007 final denial of the claims for service connection for lumbar spine and cervical spine disabilities is new, and is material because it raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision denying the claims for service connection for a lumbar spine disability and a cervical spine disability is final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
2.  As new and material evidence has been received since the December 2007 rating decision, the requirements to reopen the claims for service connection for a lumbar spine disability and a cervical spine disability have been met.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A December 2007 rating decision denied service connection for a lumbar spine and a cervical spine disability.  At that time, service medical records from the Veteran's second period of service were of record and were negative for any complaints, treatment or diagnosis of a lumbar or cervical spine disability, nor was there evidence of arthritis.  Private treatment records showed that the Veteran complained of lower back pain following a motor vehicle accident and X-rays showed a diagnosis of degenerative disc disease of the lumbar spine.  There was no evidence of a lumbar spine or a cervical spine disability related to service.  Also considered at that time were the Veteran's lay statements.  

The Veteran was notified of the denial.  However, no appeal was received from the Veteran.  Therefore, the December 2007 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356   (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2015).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final December 2007 includes a newspaper article noting that nine soldiers, from the 75th Rangers, were injured in a parachute jump near Ft. Carson's RECONDO School, and the Veteran was specifically noted by name as having been "shaken up."  The article further noted that a Ft. Carson Medivac helicopter picked the men up and transported them to the Mountain Post Hospital.  The Veteran also submitted a copy of a photograph of a young man, presumably him, with a cervical brace, and a group picture of Army Rangers, with a circle around one member, again, presumed to be the Veteran.  The Veteran has submitted various lay statements, to include one from an individual who has known the Veteran since the 1970s and stated that he knew of the Veteran's parachute injury at Fort Carson, Colorado, and statements from various individuals attesting the Veteran's truthfulness and integrity.  In addition, the Veteran submitted a statement in which he identified serving in B Company, 3rd Platoon (Ranger) 75th Infantry (Airborne) at Fort Carson, Colorado on or about October 1973 while participating in a parachute drop he injured his lower back and neck and was taken to the Fort Carson hospital.

The new evidence tends to show that the Veteran sustained some trauma from a parachute jump, and that he may have suffered trauma to the lumbar and cervical spine, evidence that relates to an unestablished fact necessary to substantiate each of the claims.  For the purposes of determining whether the new evidence is material, that evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that the low threshold for reopening each of the claims has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claims for service connection for a lumbar spine disability and a cervical spine disability are reopened.


ORDER

As new and material evidence has been received sufficient to reopen a claim for service connection for a lumbar spine disability, the claim is reopened and the appeal is granted to that extent only.

As new and material evidence has been received sufficient to reopen a claim for service connection for a cervical spine disability, the claim is reopened and the appeal is granted to that extent only.
REMAND

The Veteran appears to have two different years of birth listed on his service separation forms, 1953 and 1952.  However, a search for all service treatment records conducted so far has only requested a search by his date of birth in the year 1953.  However, a service separation form for his period of service during the 1970s shows a date of birth in the year 1952.  That discrepancy in the Veteran's date of birth may have hindered the ability to obtain the Veteran's service medical records from his first period of service.  

The Board notes that in a September 2007 memorandum, the RO issued a formal finding of unavailability of the Veteran's service medical records and in a February 2014 letter, the RO advised the Veteran of all efforts undertaken to attempt to obtain the records, to include from the National Personnel Records Center (NPRC) and the State Arsenal (Florida National Guard).  In a case such as this where the Veteran's service medical records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty includes obligation to search for alternative medical records which might verify the Veteran's statements.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

Alternate sources of evidence may be used in a claim where there are missing records.  Those sources include statements from service medical personnel; buddy statements; employment physical examinations; medical evidence from hospitals and clinics; evidence from private physicians who may have treated the claimant, especially soon after separation; and letters written during service.

As he has reported, and a news article confirms, the Veteran was taken to a hospital, identified as both Mountain Post Hospital or Fort Carson Army Hospital in 1973, after a parachute accident.  It is not clear from the record whether the records have been requested from the Mountain Post Hospital or Fort Carson Army Hospital, to include records which would show that the Veteran underwent a preliminary health assessment to determine whether he was fit for transport.  While there is a June 2013 letter to the Evans Army Hospital for records, no response is of record.   In addition, the Veteran has indicated that his records might be located at Tyndall Air Force Base.  Thus, on remand, requests should be made for any records pertaining to the Veteran from the Mountain Post Hospital and Fort Carson Army Hospital, and all medevac records from 1973, under the Veteran's date of birth with the years of 1953 and 1952. 

Furthermore, while the Veteran was provided a VA examination in September 2009, it does not appear that the VA examiner considered the Veteran's lay statements regarding the in-service injuries to his back and neck, the newspaper article confirming the Veteran's sustained trauma from a parachute jump that warranted being taken to a hospital, or a continuity of symptomatology, but instead relied primarily on the absence of in service records.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in- service injury and relied on lack of evidence in service medical records to provide negative opinion). 

In light of the unavailability of the Veteran's service medical records, consideration of his lay statements in regard to in-service injury is particularly important.  Therefore, the Board finds that another examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Lastly, all outstanding VA medical records prior to June 2007 and dated from October 2009 to the present must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC, VA's Records Management Center (RMC), Tyndall Air Force Base (as identified by the Veteran) and any other appropriate Federal records repository, and request all medical records, physical profiles, hospital records, and medivac records (which would have included a physical to assess his suitability for airport transport at the time of the parachute accident), identifying the Veteran's year of birth as both 1952 (as noted on his service separation form for his period of service in the 1970s) and 1953 (as noted on his service separation form for his period of service in the 1980s), for Mountain Post Hospital and Fort Carson Army Hospital in 1973.  If no records are available, a negative reply is requested and that should be documented in the record.

2.  Directly contact the Mountain Post Hospital and Fort Carson Army Hospital and request any records pertaining to the Veteran from 1973, to include all medivac reports (which would have included a physical to assess his suitability for airport transport at the time of the parachute accident).  When requesting records, identify the Veteran's year of birth as both 1952 and 1953 (as noted on his two service separation forms).  If no such records are available, then a negative reply is requested and that should be documented in the record.

3.  Provide the Veteran and representative with an additional opportunity to submit any additional service medical records in their possession or to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claim on appeal.  The letter should advise the Veteran of alternate sources of evidence that may be used in a claim where there are missing records.  Those sources include statements from service medical personnel; buddy statements; employment physical examinations; medical evidence from hospitals and clinics; evidence from private physicians who may have treated the claimant, especially soon after separation; and letters written during service.

4.  Obtain all outstanding VA medical records for the Veteran prior to June 2007, and from October 2009 to the present. 

5.  Then, schedule the Veteran for a VA examination to assess the etiology of any diagnosed lumbar and cervical spine disabilities.  The examiner must review the claims file and must note that review in the report.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's private medical records, VA medical records, and the September 2009 VA medical opinion.  The examiner should provide the following information:

(a) Identify any lumbar spine and cervical spine disabilities present.

(b) With respect to each lumbar spine and cervical spine disability identified, opine whether it is at least as likely as not (50 percent probability or greater) that each disability had an onset in service or is otherwise related to service, to include any complaints noted in the service medical records, the Veteran's trauma from a parachute jump in 1973, and the Veteran's service earning the Pathfinder and Airborne badges?  The opinion should consider the Veteran's contentions regarding in-service experiences, including experiences involving parachuting from airplanes, trauma from a parachute jump which required transport to a hospital (as shown in the newspaper article submitted by the Veteran), and over 400 parachute jumps performed during active service.  The examiner must consider the Veteran's lay statements that he hurt his back and neck from parachute jumps in service and that he had a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


